DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 2/25/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification is silent regarding the flexible joints (specifically) having a durometer hardness between 30 and 60.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10, 12 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10 and 12, the phrase “the substantially flexible layer” lacks antecedent basis. 
Claim 21, the phrase “the silicon layer” lacks antecedent basis. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-19 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over USPAP 2016/0206176 to Eilmus in view of USPAP 2009/0162596 to Rios, USPN 9,907,453 to Green, USPAP 2009/0179446 to Ahlers, JP3204281 to Ash, USPAP 2009/0211994 to Yang, and/or USPAP 2007/0131629 to Sullivan.

Eilmus does not appear to specifically mention the drying implement having a durometer hardness between 30 and 60 but Eilmus does disclose that the drying implement material may be silicone with sufficient coefficient of friction to prevent movement [0034]. Rios discloses that it is known in the art to use silicone with a durometer hardness between 30 and 60 to provide a silicone with high friction gripping surface (see entire document including [0002]-[0006]). Therefore, it would have been obvious to one having ordinary skill in the art to construct the drying implement of Eilmus from silicone having a durometer hardness between 30 and 60, motivated by a desire to provide the drying implement with sufficient coefficient of friction to prevent movement.
Eilmus does not appear to specifically mention the drying implement including a series of apertures allowing for liquid to drain from the object and through the drying implement and an absorption layer disposed under the flexible layer, the absorption layer absorbing the liquid drained from the object through the apertures but Green discloses that it is known in the art to construct a drying implement with said apertures and said absorption mat to allow water to runoff and be absorbed (see entire document including column 1, lines 49-59). Therefore, it would have been obvious to one having ordinary skill in the art to construct the drying implement of Eilmus with said apertures and with an underlying absorption mat motivated by a desire to allow water to runoff and be absorbed. 
Regarding the absorption layer being more rigid than the flexible layer, Ahlers discloses that it is known in the art to construct a fluid catching mat with a plurality of rigid panels/sections (e.g. three), connected by one or more flexible joints, to allow the mat to be foldable allowing for small space storage (see entire document including the Figures, [0006], [0012]-[0016], [0038]-[0041] and [0049]). Therefore, it would have been obvious to one having ordinary skill in the art to construct the absorption mat as a plurality of rigid panels/sections, as taught by Ahlers, motivated by a desire to allow the mat to be foldable allowing for small space storage.

Claim 5, the flexible layer is formed from a molded polymer material [0034].
Claim 6, the molded polymer material includes a molded silicone material [0034].
Claim 12, the apertures of the substantially flexible layer include voids through a width thereof, the apertures of the flexible layer being sized so as to be smaller than the object being dried so as to support the object thereon (column 1, lines 36-60).
Claim 13, the flexible layer includes one or more peripheral lips/edges (see Figures) capable of being used to secure the absorption layer thereto.
Claims 14 and 15, Eilmus does not appear to specifically mention the flexible layer being integrally molded with one or more straps or pockets for securing the absorption layer thereto but Green discloses that it is known in the art to include straps to secure a rack and a mat (column 2, lines 18-26). Therefore, it would have been obvious to one having ordinary skill in the art to attach (e.g. mold) straps to the rack or mat based on the desired design choice as either arrangement results in attachment. Green also discloses that any suitable known attachment means may be used (column 2, lines 18-26). The examiner takes official notice (now admitted prior art) that end pockets are a known attachment means in the art. Therefore, it would have been obvious to one having ordinary skill in the art to attach the rack and mat by straps or end pockets.
Claims 16, 18 and 23, regarding a bottom surface of the absorptive layer being exposed so as to allow evaporation from opposing surfaces of the absorptive layer, Yang and Sullivan each disclose that it is known in the art to suspend a mat off a countertop surface by using corner located feet (see entire documents including Figures). Therefore, it would have been obvious to one having ordinary skill in the art to suspend the mat of Eilmus off a countertop surface, such as claimed, to allow for increased drying 
Claims 17 and 21, regarding the flexible layer partially extending around the top, sides, and bottom absorptive layer, Yang and Sullivan each disclose that it is known in the art to construct a rack as big as or bigger than a mat (see Figures). Therefore, it would have been obvious to one having ordinary skill in the art construct the rack as claimed based on the desired amount of rack area.
Claim 19, a joint is between sections of the flexible layer, the joint including an upwardly extending lip to retain water on the joint as opposed to allowing the water to spill onto a countertop when disposed thereon (Figures of Eilmus).
Claim 22, the drying implement of Eilmus includes a plurality of ribs separated by voids and passages there through allowing water to drip between the ribs (Figures of Eilmus) and the holes taught by Green (column 1, lines 36-60) allow the water to drip onto the absorption mat.

Response to Arguments
Applicant's arguments filed 2/25/2022 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T PIZIALI whose telephone number is (571)272-1541. The examiner can normally be reached Monday-Thursday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T PIZIALI/Primary Examiner, Art Unit 1789